FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baruah et al (US 2011/0162379) in view of Becker (5,451,160).
In re Claim 1:  Baruah teaches a gas turbine engine (10) operable using either one of a first fuel and a second fuel [0006], the gas turbine engine comprising: 
a water supply [0025]; 
a diffusion flame burner (Figs. 3-7) including an innermost spray cone (44, center of 38; see Fig. 5), a plurality of spray cones (in rows 46 and 48, see Fig. 5) positioned around the innermost spray cone (46, see Fig. 4) and grouped into a plurality of stages (number, and flow rate through the primary 44, 
a plurality of valves (inherently present for controlling the first fuel, second fuel, and the diluent, “the primary 44, secondary 46, and tertiary 48 ports may be used to inject various combinations of the first fuel, second fuel, diluent and/or compressed working fluid into the combustion chamber 32”, [0025]) arranged to connect the first fuel, the second fuel, and the water supply to the diffusion flame burner; and 
a controller (inherently present in order to “the primary 44, secondary 46, and tertiary 48 ports may be used to inject various combinations of the first fuel, second fuel, diluent and/or compressed working fluid into the combustion chamber 32 “ [0025]) operable to configure the plurality of valves at least in part in response to which of the first fuel and the second fuel is being consumed, wherein when consuming the first fuel, the valves are configured to deliver a mixture of the first fuel and a quantity of water to the plurality of outlets, and to deliver a quantity of water to the plurality of spray cones, and wherein the controller selectively activates one or more of the stages to allow passage through only the spray cones of the activated stages (intended use; in an apparatus claim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  It has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II). It in the instant case Baruah’s primary 44, secondary 46, and tertiary 48 ports read on the limitations as claimed and disclosed and therefore can be operated in the same way especially when Baruah teach that the ports may be used to inject various combinations of the first fuel, second fuel, diluent). 

Becker teaches plurality of stages of plurality of spray cone (10, 14) selectively attached (Fig. 2) to a fuel supply (B) and a water supply (C) and plurality of outlets (7) delivering a mixture of the first fuel (B) and a quantity of water (C); and to deliver a quantity of water to the plurality of spray cones (14).  Becker teaches several modes of operation where each nozzle is selectively attached to one of oil, water, steam, coal gas and natural gas, see Fig. 2.  It is noted that a simple substitution of one known element, in this case water, for another, in this case oil,  to obtain predictable results, in this case to reduce emissions, was an obvious extension of prior art teachings, in re Ruiz v. AB Chance Co., 357 F.3d 1270,  69 USPQ2d 1686 (Fed. Cir. 2004), MPEP 2143 (B)), (intended use, Becker teaches several modes of operation where each nozzle is selectively attached to one of oil, water, steam, coal gas and natural gas, see Fig. 2 and therefore can be operated as claimed.  Additionally, as evidenced by Applicant’s Admitted Prior Art (AAPA) as seen in Fig. 1 and the BACKGROUND OF THE INVENTION of the applicant’s disclosure, it is known to operate in a gas mode with a mixture of water/natural gas, and to operate in an oil mode with a spray of water and oil.  Furthermore, in an apparatus claim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  It has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to modify Baruah by adding a controller to provide different modes of operation, that can control different stages of the nozzles to supply different combination of fluids as taught by Becker, for the purpose of controlling NOx (col. 5 ll. 20-27).  
In re Claim 2:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claim 1, above.  Baruah further teaches wherein when consuming the second fuel, the controller configures the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II). It in the instant case Baruah’s primary 44, secondary 46, and tertiary 48 ports read on the limitations as claimed and disclosed and therefore can be operated in the same way especially when Baruah teach that the ports may be used to inject various combinations of the first fuel, second fuel, diluent). 
In re Claim 3:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claim 1, above.  Baruah further teaches the controller measures a gas turbine load, and wherein the controller delivers water to the innermost spray cone in response to the turbine load exceeding a non-zero predetermined level (inherent, “[h]igher temperature combustion gases contain more energy and produce more work as the combustion gases expand in the turbine. However, higher combustion temperatures often produce localized hot spots in the combustors, particularly along the combustor liners”, [0002] therefore at higher power, non-zero load, diluent is used to reduce hot spots, [0004], therefore based on the teachings of [0025], diluent can be delivered through any ports).
In re Claim 6:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claim 1, above.  Baruah further teaches wherein each of the spray cones discharges water Baruah teaches that the water (diluent water, [0025]) having swirl [0029] can be injected from any port [0025]) in a swirling hollow cone-shaped pattern having a small diameter near the spray cone and expanding as a distance from the spray cone increases (desired result). 
In re Claim 7:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Baruah further teaches wherein a spray angle of one of the spray cones is between 75-110 degrees (Baruah teaches that the “angle of the primary 44, secondary 46, and tertiary 48 ports 
In re Claim 8:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claim 1, above.  Baruah and Becker further teach wherein the plurality of stages includes a first quantity of stages, and wherein a first quantity of water flow paths is arranged such that each water flow path extends from the water supply to the spray cones of one and only one stage of spray cones, and wherein the plurality of valves includes a first quantity of water valves, each water valve positioned in one of the water flow paths and movable between a closed position to prevent the flow of water to the associated stage and open to allow the flow of water to the associated stage (intended use. As taught is [0025] of Baruah and Fig. 2 of Becker and as discussed above in Claim 1).
In re Claim 9:  Baruah i.v. Becker teaches the invention as claimed and as discussed for Claim 1, above.  Baruah being modified in view of Becker, Becker further teaches wherein the first fuel is natural gas and the second fuel is oil (see Fig. 2) 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baruah in view of Becker and in further view of Beebe et al. (5,423.175).  Baruah teaches the invention as claimed and as discussed in claim 1, above with the exception of limitation taught by Beebe a sensor (flow meter 64) positioned to measure a turbine parameter (fuel input) and to deliver a measured turbine parameter to the controller, and wherein the controller determines which stages to activate (intended use) at least in part in response to the measured turbine parameter (via valves 60, col. 5 ll. 31-40); wherein the turbine parameter is one of a flow rate of one of the first fuel (flow rate of first fuel) and the second fuel, an air flow pressure, and a gas turbine load.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to modify Baruah i.v. Becker’s apparatus for the purpose of controlling desired fuel flow and matching the air flow distribution as taught by Beebe (col. 5 ll. 31-40). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Baruah does not teach either valves or the controller and that the combination can be stored in a container.  The Examiner, respectfully, disagrees.  Baruah teaches that each of the primary ports 44 ([0022]), secondary ports 46 ([0023]) and tertiary ports 48 ([0023]) supply “a first fuel, second fuel, diluent, and/or compressed working fluid” (emphasis on “and”).  Baruah further teaches that “various combinations of the first fuel, second fuel, diluent and/or compressed working fluid into the combustion chamber 32”, the “first and second fuels may be any liquid or gaseous fuel suitable for combustion”, the “diluent may be any fluid used to dilute fuel, such as steam, air, and water”, and the “compressed working fluid may be the compressed air or other fluid provided by the compressor 12 or other source” [0025].  The Examiner notes that: first, it is not feasible to store a combination of fuel/water or any other diluent fuel/air or even recirculating exhaust gas as a mixture.  Second, it is also not feasible to store a combination of liquid fuel and gaseous fuel as a mixture.  Third, it is also not feasible to store high pressure compressed air from compressor 12 and fuel in a container.  Lastly, Baruah teaches adjusting the flow rate through ports 44 and 46 to achieve desired heating value, [0028].  This can only be achieved with a valve and a controller to achieve desired heating value”.  Baruah invention pertains to supplying combination of multiple fuels, diluent and working fluid to adjust the heating value to reduce NOx.  Therefore, Baruah inherent teaches valves and a controller.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741